DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 2-8 and 14 are cancelled.
Claims 1 and 9-13 are pending and are examined on the merits in this prosecution.

CLAIM REJECTIONS

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash (US 2007/0116830 A1; cited hereinafter as “Prakash ‘830”).
Prakash ‘830 teaches dairy compositions comprising at least one non-caloric or low-caloric natural high-potency sweetener, at least one sweet taste improving element, and a dairy product. Prakash ‘830 teaches the composition relates to dairy compositions that can improve the tastes of non-caloric or low-caloric natural and/or synthetic, high-potency sweeteners by imparting a more sugar-like taste or characteristic. In particular, the dairy compositions and methods provide a more sugar-like temporal profile, including sweetness onset and sweetness linger, and/or a more sugar-like flavor profile (Abstract). This teaching also reads on claim 11.
For claim 1, Prakash ‘830 teaches Rebaudioside B may be the natural high-potency sweetener such as Rebaudioside B (pgs 41-42, claims 1 and 2), and a synthetic high potency sweetener such as sucralose (pg 44, claim 3). Prakash ‘830 teaches the sweet taste improving polyol additive may be erythritol (pg 8, [0075]).
Prakash ‘830 teaches the Rebaudioside B may be present in 50-1000 ppm (pg 43, claim 38), overlapping the claimed range. 
For the limitation of the “at least one sweetener is present in the composition at a concentration above 2% equivalent sweetness,” Prakash ‘830 teaches the amount of a sweet taste improving polyol such as erythritol is from about 400-80,000 ppm (0.04% to 8%) (pg 25, [0770]), overlapping the claimed range since the instant specification discloses an amount of erythritol equivalent to 2% equivalent sweetness is 5% (Table 4). Furthermore, paragraph [0770] recites a ratio of the natural high-potency sweetener and the sweet taste improving polyol additive of from about 1:4 to about 1:800, respectively; more particularly from about 1:20 to about 1:600, overlapping the recited ratio. 
For claim 9, Prakash ‘830 teaches a dairy compositions (Title).
For claim 10, the preamble recitation of a “drug, pharmaceutical or cosmetic preparation is considered a statement of intended use. As set forth in MPEP 2111.02(II), “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” In claim 10, the body of the claim referring to the composition of claim 1 fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the intended use of the product of claim 1.
For claim 12, Prakash ‘830 teaches the composition also includes suitable flavoring ingredient additives (pg 3, [0023]).
For claim 13, Prakash ‘830 teaches carboxylic acids (pg 9, [0080]), as well as amino acids and their corresponding salts (pg 7, [0062]).
To determine whether a claimed feature is obvious or not, “a court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions”. KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007). Here, the Prakash ‘830 discloses various features of the claimed invention, i.e. (a sweetening composition comprising Rebaudioside B and a polyol sweetener), but it is not anticipatory because “picking and choosing” within the reference disclosure is required to arrive at the instantly claimed subject matter. Nevertheless, it would have been obvious to combine the recited sweeteners because Prakash ‘830 teaches that the combination yields a composition that provides a sugar-like temporal profile, including sweetness onset and sweetness linger, as well as a more sugar-like flavor profile. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. Put another way, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Response to Applicant’s Arguments Dated 7/12/2022
The applicant argues that the specifically recited sweeteners show a surprising and unexpected effect on sweetness and overall taste when combined with Rebaudioside B in the claimed concentrations.
The Examiner acknowledges the arguments and evidence presented, but does not consider them persuasive. As discussed in MPEP 716..02(b), the burden is on the applicant to establish that results are unexpected and significant. Furthermore, to rebut a case of prima facie obviousness, a claimed invention must be compared with the closest prior art (see MPEP 716.02(e), and, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range (see MPEP 716.02(d)(II)).
In the instant case, the specification discloses that a water solution of erythritol (5%) was tested against a water solution of 5% erythritol and 50 ppm of Rebaudioside B, and applicant reports an increase in the sweetness (Example 10). However, the claim is drawn to a range of 10 ppm to 300 ppm, and therefore applicant has not established unexpected results over the entire claimed range, and has not provided a demonstration of any results outside of the claimed range, as required by MPEP 716.02.
Furthermore, applicant has not shown that the results are not additive. As disclosed in the specification, “Sensory evaluations show that Reb B was approximately 300-350 times sweeter than sucrose” (pg 2, 18-19). As such, a solution comprising 300 ppm (0.03%) of Rebaudioside B will have the approximate sweetness level of a 10% solution of sucrose, an amount at least 5-fold greater than 2% sugar equivalent sweetness utilized in instant Example 5, for example, and approximately the sweetness enhancement shown in Table 4 for the 300 ppm level of Rebaudioside B. As such, applicant has not demonstrated that the sweetness enhancement effect is unexpected. 

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612